COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-17-00411-CV


Ian Ghrist; Ghrist Law Firm, PLLC;         §    From the 236th District Court
Shawn Coker; Neighborhood
Partner, Inc.; Blue Moon Realty
Group, LLC; and Wizard Funding,
LLC                                        §    of Tarrant County (236-295012-17)


v.
                                           §    June 21, 2018

MBH Real Estate LLC, AFI Loan
Servicing, LLC, Anson Financial,
Inc., J. Michael Ferguson, P.C.            §    Opinion by Chief Justice Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. It is ordered that the order of the

trial court is affirmed in part and reversed and remanded in part.

      We reverse the portion of the trial court’s order that denies Appellants’

motion to dismiss and finds the entire motion frivolous, and we affirm the

remainder of the trial court’s order. We remand the case to the trial court for

further proceedings consistent with this opinion.
      It is further ordered that Appellees MBH Real Estate LLC, AFI Loan

Servicing, LLC, Anson Financial, Inc., J. Michael Ferguson, P.C. shall pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth